 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David Bilsker (Bar No. 152383)
 2   davidbilsker@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   (415) 875-6600 Tel.
 4 (415) 875-6700 Fax

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Anne S. Toker (pro hac vice pending)
 6   annetoker@quinnemanuel.com
     Joseph Milowic III (admitted pro hac vice)
 7   josephmilowic@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
 8 New York, New York 10010
   (212) 849-7000 Tel.
 9 (212) 849-7100 Fax

10
   Attorneys for Respondents
11 BGI AMERICAS CORP., MGI AMERICAS,
   INC., and COMPLETE GENOMICS, INC.
12

13
                          UNITED STATES DISTRICT COURT
14
                        NORTHERN DISTRICT OF CALIFORNIA
15
                             SAN FRANCISCO DIVISION
16

17
   IN RE APPLICATION OF                   Case No. 3:19-mc-80215-WHO (TSH)
18 ILLUMINA CAMBRIDGE LTD.,
                                          NOTICE OF APPEARANCE OF
19                                        MARGARET SHYR
20

21 ,

22

23

24

25

26

27

28

                                                        Case No. 3:19-mc-80215-WHO (TSH)
                                            NOTICE OF APPEARANCE OF MARGARET SHYR
 1          PLEASE TAKE NOTICE that Margaret Shyr of the law firm of Quinn Emanuel Urquhart

 2 & Sullivan, LLP, an attorney admitted to practice in the United States District Court for the

 3 Northern District of California, hereby appears as counsel for record for Respondents BGI

 4 Americas Corp., MGI Americas, Inc., and Complete Genomics Inc., and respectfully requests that

 5 all pleadings and other documents be served upon this individual at Quinn Emanuel Urquhart &

 6 Sullivan, LLP, as identified below.

 7                                Margaret Shyr (Bar No. 300253)
                                  margaretshyr@quinnemanuel.com
 8                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                  555 Twin Dolphin Dr., 5th Floor
 9
                                  Redwood Shores, CA 94065
10                                (650) 801-5000 Tel
                                  (650) 801-5100 Fax
11

12 DATED: July 20, 2020                        Respectfully submitted,
13

14

15                                               By          /s/ Margaret Shyr
                                                      Margaret Shyr (Bar No. 300253)
16                                                    margaretshyr@quinnemanuel.com
                                                      QUINN EMANUEL URQUHART & SULLIVAN,
17                                                    LLP
18                                                    555 Twin Dolphin Dr., 5th Floor
                                                      Redwood Shores, CA 94065
19                                                    (650) 801-5000 Tel
                                                      (650) 801-5100 Fax
20

21

22

23

24

25

26

27

28

                                                                      Case No. 3:19-mc-80215-WHO (TSH)
                                                          NOTICE OF APPEARANCE OF MARGARET SHYR
